Title: Address to the Senate, [4 March 1797]
From: Jefferson, Thomas
To: United States Senate


                    
                        Gentlemen of the Senate
                        [4 Mch. 1797]
                    
                    Entering on the duties of the office to which I am called, I feel it incumbent on me to apologize to this honourable house for the insufficient manner in which I fear they may be discharged. At an earlier period of my life, and through some considerable portion of it, I have  been a member of legislative bodies, and not altogether inattentive to the forms of their proceedings; but much time has elapsed since that, other duties have occupied my mind, and in a great degree it has lost it’s familiarity with this subject. I fear that the house will have but too frequent occasion to percieve the truth of this acknowledgment. If a diligent attention however will enable me to fulfill the functions now assigned me, I may promise that diligence and attention shall be sedulously employed. For one portion of my duty I shall engage with more confidence, because it will depend on my will and not on my capacity. The rules which are to govern the proceedings of this house, so far as they shall depend on me for their application, shall be applied with the most rigorous and inflexible impartiality, regarding neither persons, their views or principles, and seeing only the abstract proposition subject to my decision. If in forming that decision I concur with some and differ from others, as must of necessity happen, I shall rely on the liberality and candour of those from whom I differ to believe that I do it on pure motives.
                    I might here proceed, and with the greatest truth, to declare my zealous attachment to the constitution of the United States, that I consider the Union of these states as the first of blessings, and as the first of duties the preservation of that constitution which secures it; but I suppose these declarations not pertinent to the occasion of entering into an office whose primary business is merely to preside over the forms of this house, and no one more sincerely prays that no accident may call me to the higher and more important functions which the constitution eventually devolves on this office. These have been justly confided to the eminent character which has preceded me here, whose talents and integrity have been known and revered by me thro’ a long course of years; have been the foundation of a cordial and uninterrupted friendship between us; and I devoutly pray he may be long preserved for the government, the happiness, and prosperity of our common country.
                